 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:08-cr-0454-JAM-EFB P
12                        Respondent,
13            v.                                         ORDER
14    MANUEL HERRERA-OSORNIO,
15                        Movant.
16

17          Movant, who proceeds through counsel, has filed an amended motion to vacate, set aside,

18   or correct his sentence pursuant to 28 U.S.C. § 2255. ECF No. 324. Since movant may be

19   entitled to the requested relief, respondent is directed to file a response within sixty days from the

20   date this order is issued. See Rule 4(b), Rules Governing Section 2255 Proceedings. Respondent

21   shall include with any answer any and all transcripts or other documents relevant to the

22   determination of the issues presented in the motion. Rule 5, Rules Governing Section 2255

23   Proceedings. Movant’s reply, if any, is due on or before thirty days from the date respondent files

24   a response. Id.

25          So ordered.

26   DATED: January 18, 2019.

27

28
